DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-5 are pending and have been examined in this application. 

Specification
The substitute specification filed 10/26/2022 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: the statement as to a lack of new matter under 37 CFR 1.125(b) is missing.
As such, the claims will be entered and the drawings will be entered. However, the substitute specification and the abstract will not be entered.

Claim Objections
Claims 1-5 are objected to because of the following informalities: 
As stated in the last office action, the preambles of Claims 1-5 are objected to due to the grammatical errors and erroneous sentence structure of the claims. For example, claim 1 states “An onboard vehicle safety system for a vehicle for avoiding from flash-flood and puddles…” and claims 2-5 state “The onboard vehicle safety system for avoiding a vehicle from flash-flood and puddles…”.  
The examiner suggests amending the preamble of claim 1 to state –An onboard vehicle safety system for a vehicle for avoiding flash-floods and puddles— and amending the preamble of claims 2-5 to state –The onboard vehicle safety system for a vehicle for avoiding flash-floods and puddles—
Appropriate correction and thorough review is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, lines 5-7 state “…the attachment means is configured as an extension and/or retraction to reach the flash-flood from said shaft…”. The claim is rendered indefinite, as it is unclear as to what is being claimed. The grammatical structure of the limitations referenced herein renders the claim indefinite, as it is unclear how the attachment means could be configured as an extension and/or retraction from said shaft. Potentially, the statement above could be interpreted to mean that the “attachment means is configured to extend and/or retract the shaft to reach the flash-flood”. The examiner, while maintaining the rejection, will examine the claims as such.
Regarding Claim 1, lines 7-8 state “and wherein a length of the attachment means is controllable by a user of the vehicle based on requirements”.  The claim is rendered indefinite, as the length of the attachment means is not controllable. Instead, as stated in Paragraph [0038] of the specification, the length of the shaft is controllable by a user of the vehicle.
Regarding Claim 1, line 9 states “a sensor housing positioned at a second end of the attachment means”. The claim is rendered indefinite, as the sensor housing is not positioned at a second end of the attachment means. Instead, as seen in figure 1, the sensor housing (10) is positioned at an end of the shaft (11).
Regarding Claim 4, line 2 recites the limitation “said water level sensor”. The claim is rendered indefinite, as no specific water level sensor has been recited or claimed before. Claim 3 recites a water level sensor, however claim 4 is not dependent upon claim 3. The examiner suggests amending the claim by either first introducing the water level sensor or changing the claim dependency of claim 4.
The claims will be examined and interpreted as best understood by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. (US 10452072) in view of Stafford (US 10967792).
Regarding Claim 1, Myers et al. discloses an onboard vehicle safety system for a vehicle for avoiding flash-floods and puddles, the system comprising: a sensor housing (see 60) positioned (see fig. 4) at an outer end of an underside of the vehicle, wherein the sensor housing comprises a plurality of sensors (Columns 7-8, lines 66-67 and 1-18 and Col. 9, lines 14- 20) adapted to detect flow (via flow meter) and a height (via SONAR) of water on the road; a control, display, and alarm unit (500; see fig. 5) adapted to receive measurements (see fig. 5) from the plurality of sensors, wherein when the vehicle is moving on the road, the CDAU receives (see fig. 5) the measurements from the plurality of sensors and generates an alarm (Col. 11, lines 15-27; display 540 displays a probability of failure for wading through the water) when a water level is above a predetermined danger level.
However, Myers et al. does not disclose an extendable-retractable shaft, the shaft comprising: an attachment means positioned at an underneath portion of the vehicle, through a first end of the attachment means, wherein the attachment means is configured as an extension and/or retraction to reach the flash-flood from said shaft; the sensor housing positioned at a second end of the attachment means.
Stafford teaches an onboard vehicle safety system for monitoring an environment surrounding a vehicle, wherein the system comprises an extendable-retractable shaft (figs. 1 and 10; see 112 of 120), the shaft comprising an attachment means (Col. 7; lines 17-18; hinged coupling) positioned (Col. 7; lines 22-24) at an underneath portion of the vehicle (the underneath portion of the vehicle adjacent to the license plate), the attachment means configured (fig. 10; see the arrows representing the extension/retraction movement of the shaft) as an extension/retraction means for said shaft, and a sensor housing (120; imaging unit) positioned (see fig. 10) at a second end of the shaft, and wherein the shaft length (the shaft length in the longitudinal direction as seen from a view as shown in figure 10 changes based on the extended and retracted position of the shaft) is controllable (Columns 8-9, lines 67 and 1-2 and column 7, lines 25-27; manual extension/retraction control and also control via user input, e.g. stopping vehicle in drive, putting the vehicle in park, etc.) by a user based on requirements. As such, Stafford teaches that an extendable-retractable shaft comprising a sensor housing and attached to a vehicle can be used in order to gain a better viewpoint of the environment surrounding the vehicle.
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the onboard vehicle safety system of Myers et al. in view of the teachings of Stafford, such that the onboard vehicle safety system included an extendable-retractable shaft comprising an attachment means allowing extension/retraction of the shaft positioned at an underneath portion of the vehicle, the length of the shaft being controllable (via extension/retraction of the shaft) by a user of the vehicle, and the sensor housing positioned at a second end of the shaft, as by doing so, the extendable-retractable shaft would extend the sensors within the sensor housing further out beyond the length of the vehicle such that the CDAU would receive information regarding a water body without requiring the vehicle to first enter into the water body, creating a better viewpoint of the surrounding environment for the onboard vehicle safety system of the vehicle.

Regarding Claim 3, Myers et al., as modified, discloses the onboard vehicle safety system for avoiding a vehicle from flash-flood and puddles, wherein the plurality of sensors (Myers et al.; Cols 7-8, lines 66-67 and 1-18, and Col. 9, lines 14-20) can be at least any one of a sonar device, a water flow sensor, and a water level sensor.

Regarding Claim 4, Myers et al., as modified, discloses the onboard vehicle safety system for avoiding a vehicle from flash-flood and puddles, wherein said water level sensor (Myers et al.; Cols 7-8, lines 66-67 and 1-18) sends (see fig. 5; 560 to 510) water level data to said control, display and alarm unit (see fig. 5) which automatically extends (Stafford; Col. 7, lines 25-27; the shaft extends automatically, as modified) the shaft to measure (Myers et al.; Columns 7-8, lines 66-67 and 1-18 and Col. 9, lines 14-20) flash flood water speed and depth without human intervention (Col 12, lines 50-56; the process occurring in an autonomously driven vehicle).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. (US 10452072) in view of Stafford (US 10967792) as applied to claims 1 and 3-4 above, and further in view of Altman et al. (US 2021017043).
Regarding Claim 2, Myers et al., as modified, discloses the onboard vehicle safety system for avoiding a vehicle from flash-flood and puddles, comprising said extendable-retractable shaft (Stafford; figs. 1 and 10; see 112, as modified).
However, Myers et al., as modified, does not disclose that said extendable-retractable shaft has means to give pan and tilt motion at a joint between the sensor housing and the extendable-retractable shaft.
Altman et al. teaches an onboard vehicle safety system for avoiding a vehicle from flash- flood and puddles, comprising a means (Paragraph [0079]; motorized turret) to give pan and tilt motion to sensors (50) within a sensor housing (see figs. 1A-1B; 50).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the joint between the sensor housing and the extendable-retractable shaft of Myers et al., as modified, in view of the teachings of Altman et al., to include a means to give pan and tilt motion, as by doing so, the angle of the sensor housing could be adjusted, thereby extending the range of the onboard vehicle safety system (Altman et al.; Par [0079]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Myers et al. (US 10452072) in view of Stafford (US 10967792) as applied to claims 1 and 3-4 above, and further in view of Perez Barrera et al. (US 20190392697).
Regarding Claim 2, Myers et al., as modified, discloses the onboard vehicle safety system for avoiding a vehicle from flash-flood and puddles, comprising a communication device (Myers et al.; 530) capable of wirelessly transmitting and receiving data to remotely access a data server (Col. 10; lines 56-63); wherein said control, display, and alarm unit (see fig. 5) collects location data from a GPS (Col. 4, lines 13-16) and also the water depth and speed data (Cols 7-8, lines 66-67 and 1-18 and Col. 9, lines 14-20).
However, Myers et al., as modified, does not explicitly disclose sending location, water depth, and speed data to a computer server, to be stored and distributed to other vehicle safety systems.
Perez Barrera et al. teaches an onboard vehicle safety system for avoiding a vehicle from flash-flood and puddles, comprising a CDAU (145; Par [0025]) that collects data from sensors (115) regarding vehicle location, water depth, and water speed, and sends the data to a computer server (110) to be stored and distributed (Par [0015]) to other vehicle safety systems.
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the CDAU of Myers et al., as modified, in view of the teachings of Perez Barrera et al., such that the CDAU would send location, water depth, and water speed data to the computer server to be stored and distributed to other vehicle safety systems, as by doing so, the computer server would be programmed to transmit road water data, such as the estimated depth of the water, the location of the water, etc., in response to a query from another vehicle safety system (Perez Barrera et al.; Par [0015]), creating a more comprehensive database of the environment surrounding the vehicles comprising the vehicle safety systems, which in turn would provide a method for finding a best route to take to navigate through an environment experiencing flooding from flood water.

Response to Arguments
Applicant's arguments filed on 10/26/2022 have been fully considered but they are not persuasive. 
Applicant argues that the combination of Myers and Stafford fails to disclose the new feature “wherein a length of the attachment means is controllable by a user of the vehicle based on requirements”. 
As pointed out above in the 112(b) rejection, according to the disclosure of the application, the length of the attachment means is not controllable, and does not change. Instead, the length of the extendable-retractable shaft is controllable by a user of the vehicle, as stated in Paragraph [0038] of the specification. Therefore, the argument is considered moot, as the claim is rendered indefinite due to the erroneous claim limitation. 
Furthermore, and while not necessary, examining the claim as best understood, wherein the amendment is meant to claim that the length of the extendable-retractable shaft is controllable by a user, instead of the length of the attachment means, the examiner maintains that the combination of Myers and Stafford discloses all of the features of the amended independent claim. 
While it is recognized that the extension and retraction of the shaft (112 of 120; see fig. 10) of Stafford occurs in a hinged rotation (Col. 7; lines 17-18) method, the examiner maintains that the longitudinal length of the shaft, as viewed in a vertical direction as shown in figure 10, is controlled/changed based on the extended and retracted position of the shaft. For example, when the shaft is extended, the length of the shaft in the longitudinal direction is long. However, in the retracted position, the length of the shaft in the longitudinal direction is short.
As such, and as stated in the rejection written above, Stafford teaches that a length of the shaft (112 of 120) is controllable (see fig. 10; the longitudinal shaft length as viewed in the vertical direction is changed between a long length and a short length depending on the extended or retracted position of the shaft) by a user of the vehicle based on requirements via manual extension and retraction control (Columns 8-9, lines 67 and 1-2) of the shaft and also control via user input, (e.g. stopping vehicle in drive, putting the vehicle in park, etc.; column 7, lines 25-27).
Therefore, the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurtis Nielson whose telephone number is (571)272-5857. The examiner can normally be reached Monday-Thursday 7:30 AM-4:30 PM, every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURTIS NIELSON/Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616